DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a “recording medium” that encompasses both statutory subject matter and non-statutory subject matter, such as carrier waves, or signals per se (i.e., the instant specification provides an open-ended definition of the recording medium which includes signals per se, see instant specification, p. 14, ¶ 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al., US 2014/0003635 A1 (hereafter Mohammad).
Regarding claim 1, Mohammad discloses an audio signal processing device calibration, such as calibrating a home theater system for use in teleconferencing (see Mohammad, abstract and ¶ 0057).  Specifically, Mohammad teaches an “electronic apparatus comprising: a sound receiver” because Mohammad teaches a television with a microphone array (see Mohammad, ¶ 0058 and figure 1, units 101 and 130), and teaches “a sound output part configured to connect to an external speaker” because Mohammad teaches the television outputs audio signals to an audio receiver and the audio receiver outputs corresponding signals to multiple loudspeakers (see Mohammad, ¶ 0058-0059 and figure 1, units 101-110).
Next, Mohammad teaches “a processor configured to: identify whether a correction of echo elimination on a sound signal which is received through the sound receiver is needed” such as the audio processing component determines that a correction of the calibration is needed when the system configuration changes (see Mohammad, ¶ 0058, 0064, and 0166, figure 1, unit 140, and figure 28, steps 2802 and/or 2804).  
Herein, Mohammad teaches a calibration signal generator that outputs a first calibration signal (see Mohammad, ¶ 0069 and figure 2, units 220-221), wherein correction values corresponding to electrical delays are calculated for the system (see Mohammad, ¶ 0070-0072).  In another embodiment, Mohammad further teaches the calibration signal generator that outputs the first calibration signal (see Mohammad, ¶ 0083 and figure 4, units 420-421), wherein the first calibration signal is acoustically output through speakers to determine directions of arrival (DOAs) for multiple speakers for suppressing echoes with beamforming (see Mohammad, ¶ 0079 and 0083).  In particular, Mohammad teaches the combination of embodiments, where the overall system delay, including the electrical delay and the acoustical delay, is measured with the first calibration signal in order to improve echo cancellation when the system is used for teleconferences (see Mohammad, ¶ 0066-0067, 0073, and 0155).  It would have been obvious to one of ordinary skill in the art at the time of the effective date to combine the different embodiments of Mohammad for the purpose of measuring the acoustic delay between each microphone and loudspeaker pair to improve echo cancellation performance (see Mohammad, ¶ 0067 and 0073).
Therefore, Mohammad makes obvious the additional features, wherein the processor is configured to:  
“in response to identifying that the correction is needed, control the sound output part to output a test sound signal,” because Mohammad makes obvious outputting the test signal to the speaker to test for the acoustical delay between a loudspeaker and a microphone (see Mohammad, ¶ 0073, 0083, 0166-0167, and 0172, figure 4, units 204 and 421, figure 28, steps 2806 and 2808, and figure 29, step 2902);
“receive through the sound receiver a feedback sound signal corresponding to the output test sound signal,” because Mohammad makes obvious receiving the speaker test signal at the microphone array (see Mohammad, ¶ 0083, 0168, and 0173, figure 4, units 406 and 432, and figure 28, step 2810, and figure 29, step 2904);
“identify a correction value of the echo elimination based on a characteristic difference between the test sound signal and the feedback sound signal, and” because Mohammad makes obvious the correction value, such as the overall delay including the acoustic delay (see Mohammad, ¶ 0071-0073 and 0169, and figure 28, step 2812);
“obtain a user voice signal by performing the echo elimination of the first sound signal on the second sound signal received through the sound receiver based on the identified correction value, while the first sound signal is output to the external speaker through the sound output part” because Mohammad teaches the system reduces the echo of the received signal for teleconferencing (see Mohammad, ¶ 0084-0086, 0088-0091, 0095, 0155, and 0157, figure 5, units 210, 519, 521, and 532, figure 6, units 610, 619, 621, and 632, figure 22 and figure 24).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the “electronic apparatus according to claim 1, wherein the processor is further configured to identify whether the correction is needed based on a change in an installation environment of the external speaker” because Mohammad teaches the calibration steps are initiated by a detected change in the system configuration (see Mohammad, ¶ 0064 and 0166).
Regarding claim 7, see the preceding rejection with respect to claim 2 above.  Mohammad makes obvious the “electronic apparatus according to claim 2, wherein the processor is further configured to identify the change in the installation environment of the external speaker based on a user input” because the user initiates the calibration steps (see Mohammad, ¶ 0166).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the “electronic apparatus according to claim 1, wherein the processor is further configured to identify the correction value of the echo elimination based on a difference in at least one of a magnitude or a phase between the test sound signal and the feedback sound signal” because the correction value is based on an adaptive filter tuning to delay (i.e., phase difference) between the test signal (e.g., the first calibration signal output by the speaker) and the feedback sound (e.g., the second calibration signal received from the microphone array) (see Mohammad, ¶ 0073, 0075, 0077, and 0083, figure 2, units 202, 204, 206, 210, 221, and 232, figure 3, units 202, 210, 221, and 232, and figure 4, units 204, 406, 421, and 432).   
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the “electronic apparatus according to claim 1, wherein the test sound signal has a frequency of an audible band or an inaudible band” because Mohammad teaches a test signal, such as white noise (see Mohammad, ¶ 0083, 0167, and 0172).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the electronic apparatus of claim 1, and likewise makes obvious these steps in a method.  Specifically, Mohammad makes obvious:
“A method of controlling an electronic apparatus connected to an external speaker,” (see Mohammad, ¶ 0058-0059, 0155, and 0165, figure 1, units 100-110, figure 22, and figure 28) “the method comprising: 
identifying whether a correction of echo elimination on a sound signal which is received through a sound receiver is needed,” (see Mohammad, ¶ 0166 and figure 28, steps 2802 and/or 2804);
“in response to identifying that the correction is needed, controlling a sound output part to output a test sound signal,” (see Mohammad, ¶ 0073, 0083, 0166-0167, and 0172, figure 4, units 204 and 421, figure 28, steps 2806 and 2808, and figure 29, step 2902); 
“identifying a feedback sound signal received through the sound receiver in response to the output test sound signal,” (see Mohammad, ¶ 0083, 0168, and 0173, figure 4, units 406 and 432, and figure 28, step 2810, and figure 29, step 2904);
“identifying a correction value of the echo elimination based on a characteristic difference between the test sound signal and the feedback sound signal, and” (see Mohammad, ¶ 0071-0073 and 0169, and figure 28, step 2812);  
“obtaining a user voice signal by performing the echo elimination of the first sound signal on the second sound signal received through the sound receiver based on the identified correction value, while the first sound signal is output to the external speaker through the sound output part” (see Mohammad, ¶ 0084-0086, 0088-0091, 0095, 0155, and 0157, figure 5, units 210, 519, 521, and 532, figure 6, units 610, 619, 621, and 632, figure 22 and figure 24). 
Regarding claim 13, see the preceding rejection with respect to claim 12 above.  Mohammad makes obvious the “method according to claim 12, wherein the identifying whether the correction is needed comprises identifying whether the correction is needed based on a change in an installation environment of the external speaker” because Mohammad teaches the calibration steps are initiated by a detected change in the system configuration (see Mohammad, ¶ 0064 and 0166).
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the electronic apparatus of claim 1, and likewise makes obvious these features in a recording medium.  Specifically, Mohammad makes obvious:
“A recording medium in which a computer program is stored, the computer program comprising a computer-readable code to perform a method of controlling an electronic apparatus, connected to an external speaker,” (see Mohammad, ¶ 0058-0059, 0155, and 0165, figure 1, units 100-110, figure 22, and figure 28), “the method comprising: 
identifying whether a correction of echo elimination on a sound signal which is received through a sound receiver is needed,” (see Mohammad, ¶ 0166 and figure 28, steps 2802 and/or 2804);
“in response to identifying that the correction is needed, controlling a sound output part to output a test sound signal,” (see Mohammad, ¶ 0073, 0083, 0166-0167, and 0172, figure 4, units 204 and 421, figure 28, steps 2806 and 2808, and figure 29, step 2902);
“identifying a feedback sound signal received through the sound receiver in response to the output test sound signal,” (see Mohammad, ¶ 0083, 0168, and 0173, figure 4, units 406 and 432, and figure 28, step 2810, and figure 29, step 2904);
“identifying a correction value of the echo elimination based on a characteristic difference between the test sound signal and the feedback sound signal, and” (see Mohammad, ¶ 0071-0073 and 0169, and figure 28, step 2812);
“obtaining a user voice signal by performing the echo elimination of the first sound signal on the second sound signal received through the sound receiver based on the identified correction value, while the first sound signal is output to the external speaker through the sound output part.” (see Mohammad, ¶ 0084-0086, 0088-0091, 0095, 0155, and 0157, figure 5, units 210, 519, 521, and 532, figure 6, units 610, 619, 621, and 632, figure 22 and figure 24).

Claims 3-4, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad as applied to claims 1, 2, 7, and 13 above, and further in view of Hattori et al., US 2017/0142536 A1 (hereafter Hattori).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the electronic apparatus according to claim 2, wherein the change in installation environment includes a different audio receiver and/or detecting a different speaker (see Mohammad, ¶ 0064).  Additionally, Mohammad teaches the acoustic echo delay is changed based on a speaker position changing, such as through rotation and/or changing the distance (see Mohammad, ¶ 0066).  However, Mohammad does not appear to teach the change in installation environment of claim 2, “wherein the installation environment of the external speaker comprises a distance between the electronic apparatus and the external speaker”, because Mohammad does not appear to explicitly teach detecting a changing distance between the two units.
Hattori discloses a system and method for measuring the position of a speaker when the position changes (see Hattori, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohammad with the teachings of Hattori for the purpose of automatically detecting changes in the positions of loudspeakers so that the audio system is configured optimally (see Mohammad, ¶ 0004 and 0066 in view of Hattori, ¶ 0005, 0007, and 0010).
Therefore, the combination makes obvious the “electronic apparatus according to claim 2, wherein the installation environment of the external speaker comprises a distance between the electronic apparatus and the external speaker” because it is obvious to improve the echo-cancellation by using the correct acoustic delay times corresponding to each speaker and microphone pairing, such that it is obvious to detect the change in the speaker position to update the acoustic delay times (see Mohammad, ¶ 0064 and 0066-0067 in view of Hattori, ¶ 0037 and 0055-0056, figure 1, units 1-2, 105, and 202, and figure 3, step S107).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “electronic apparatus according to claim 3, wherein the processor is further configured to: obtain information on a position change of the external speaker sensed by a sensor,” because Hattori makes obvious the external speaker comprising a sensor to indicate that movement, or a change in position, has occurred (see Hattori, ¶ 0037, 0098, and 0106, figure 1, units 2 and 202, and figure 8, units 8 and 808), “and identify a change in the distance between the electronic apparatus and the external speaker based on the obtained information” because the combination makes obvious that a change in the installation environment, such as the acoustic delays changing due to the speaker positions, causes a recalculation of the delays (see Mohammad, ¶ 0064 and 0066 in view of Hattori, ¶ 0055-0056, and figure 3, steps S104-S108).
Regarding claim 8, see the preceding rejection with respect to claim 7 above.  Mohammad makes obvious the electronic apparatus according to claim 7, but does not appear to explicitly teach the features, “wherein the processor is further configured to display a user interface to receive the user input.”  For similar reasons as claim 3 above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohammad with the teachings of Hattori for the purpose of displaying a user interface for user input to inform the user of detected changes (see Mohammad, ¶ 0057 and 0064 in view of Hattori, ¶ 0056).  
Therefore, the combination makes obvious the “electronic apparatus according to claim 7, wherein the processor is further configured to display a user interface to receive the user input” because it is obvious to use a display, such as the television, to provide a user interface to give the user visual feedback that the system configuration has changed and allow the user to decide a course of action (see Mohammad, ¶ 0057 and 0064, in view of Hattori, ¶ 0049-0051 and 0056, and figure 3, steps S103 and S108).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  Mohammad makes obvious the electronic apparatus according to claim 1, wherein the change in installation environment includes a different audio receiver and/or detecting a different speaker (see Mohammad, ¶ 0064).  However, Mohammad does not explicitly teach the features, “wherein the processor is further configured to identify whether the correction is needed in response to a power-on of the electronic apparatus.”
For similar reasons as claims 3 and 7 above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohammad with the teachings of Hattori for the purpose of detected change when the system starts and allow the user to respond correspondingly (see Mohammad, ¶ 0057 and 0064 in view of Hattori, ¶ 0049-0051).   
Therefore, the combination makes obvious the “electronic apparatus according to claim 1, wherein the processor is further configured to identify whether the correction is needed in response to a power-on of the electronic apparatus” because it is obvious to detect system configuration differences at a power-on event, such that a user benefits from the system being configured correctly after turning it on (see Mohammad, ¶ 0064 in view of Hattori, ¶ 0049-0051 and 0055, and figure 3, steps S101-S103 and S107).
Regarding claim 14, see the preceding rejection with respect to claims 13 and 3 above.  Mohammad makes obvious the method according to claim 13, but similar to the claim features of claim 3 above, Mohammad does not appear to appear to explicitly teach detecting a changing distance between the two units.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohammad with the teachings of Hattori for the purpose of automatically detecting changes in the positions of loudspeakers so that the audio system is configured optimally (see Mohammad, ¶ 0004 and 0066 in view of Hattori, ¶ 0005, 0007, and 0010).
Therefore, the combination makes obvious the “method according to claim 13, wherein the installation environment of the external speaker comprises a distance between the electronic apparatus and the external speaker” because it is obvious to improve the echo-cancellation by using the correct acoustic delay times corresponding to each speaker and microphone pairing, such that it is obvious to detect the change in the speaker position to update the acoustic delay times (see Mohammad, ¶ 0064 and 0066-0067 in view of Hattori, ¶ 0037 and 0055-0056, figure 1, units 1-2, 105, and 202, and figure 3, step S107).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad as applied to claim 2 above, and further in view of Tashev et al., US 2009/0316923 A1 (hereafter Tashev).
Regarding claim 5, see the preceding rejection with respect to claim 2 above.  Mohammad makes obvious the electronic apparatus according to claim 2, wherein the change in installation environment includes a different audio receiver and/or detecting a different speaker (see Mohammad, ¶ 0064).  However, Mohammad does not appear to teach the change in installation environment of claim 2, “wherein the installation environment of the external speaker comprises a volume setting of the external speaker.”
Tashev discloses a multichannel acoustic echo reduction system (see Tashev, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohammad with the teachings of Tashev for the purpose of improving echo cancellation by tracking changes in the environment (see Mohammad, ¶ 0067 in view of Tashev, ¶ 0009).
Therefore, the combination makes obvious the “electronic apparatus according to claim 2, wherein the installation environment of the external speaker comprises a volume setting of the external speaker” because it is obvious to improve the echo-cancellation by using tracking changes in the installation environment caused by movement of people and/or objects, and it is additionally obvious to track changes in the volume changes in individual speakers to improve echo cancellation (see Mohammad, ¶ 0064 and 0066-0067 in view of Tashev, ¶ 0009 and 0054).
Regarding claim 6, see the preceding rejection with respect to claim 5 above.  The combination makes obvious the “electronic apparatus according to claim 5, wherein the processor is further configured to: obtain information on a magnitude of the sound signal received through the sound receiver, and identify a change in the volume setting of the external speaker based on the obtained information” because Tashev makes obvious that the tracking component monitors the individual filtered microphone outputs to detect the changes in loudspeaker volumes (see Tashev, ¶ 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653